Citation Nr: 0119723	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970, July 1970 to March 1976, and December 1978 to June 
1979.
 
This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied entitlement to a 
compensable rating for service-connected bilateral hearing 
loss.

In July 1999, the RO also granted service connection for post 
traumatic stress disorder (PTSD) evaluated as 50 percent 
disabling.  By means of a December 2000 letter, the RO 
informed the veteran that an August 2000 notice of 
disagreement (NOD) with the RO's action was untimely filed.  
The veteran's August 2000 letter is construed as a claim for 
an increased rating for PTSD.  This matter is referred to the 
RO for appropriate action.


REMAND

The veteran's representative has requested that this case be 
remanded to determine whether the veteran wants to appear for 
a personal hearing before a hearing officer at the RO.  In 
September 1999, the veteran requested that he be scheduled 
for a hearing before RO personnel.  A hearing was scheduled 
in May 2000; however, it was canceled pending the veteran's 
VA examination in June 2000.  In his August 2000 substantive 
appeal, the veteran indicated only that he did not want a 
hearing before the Board.  There is no indication of record 
that the veteran was contacted to determine whether or not he 
still desires a personal hearing before a hearing officer at 
the RO.  38 C.F.R. § 3.103(c) (2000).  Accordingly, a remand 
is required.

As the case must be remanded for the foregoing reason, the 
veteran should be afforded an additional VA examination to 
determine the current severity of his hearing loss 
disability.  38 C.F.R. § 3.327(a) (2000); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A(d)). 

Finally, the RO should ensure that all appropriate action is 
undertaken in this case for compliance with the notice and 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for hearing loss since 1997; 
and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
hearing loss since 1997, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. 
§ 4.85(a) (2000).

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Ask the veteran if he wants to be 
scheduled for a personal hearing before a 
local hearing officer at the RO and 
schedule him for such a hearing if 
indicated. 

8.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

9.  If the benefit sought on appeal remain 
denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


